ATTORNEY GRIEVANCE COMMISSION                                                               *    IN THE
OF MARYLAND
                                                                                            *    COURT OF APPEALS

                                                                                            *    OF MARYLAND
v.
                                                                                            *    Misc. Docket AG No. 19

TIMOTHY GUY SMITH                                                                           *    September Term, 2021


                                                                                    ORDER

                    Upon consideration of the Joint Petition for Disbarment by Consent filed by the

 Attorney Grievance Commission of Maryland and the Respondent, Timothy Guy Smith,

 pursuant to Maryland Rule 19-736, i n w h i c h t h e Respondent admits that he violated

 Rules 1.15(a) (safekeeping property) and 8.4(d) (misconduct) of the Maryland Lawyers’

 Rules of Professional Conduct, it is this 10th day of August 2021;



                    ORDERED, by the Court of Appeals of Maryland, that the Respondent, Timothy

 Guy Smith, be, and he hereby is, disbarred from the practice of law in the State of

 Maryland, effective immediately; and it is further



                    ORDERED, that the Clerk of this Court shall strike the name of Timothy Guy

 Smith from the register of attorneys in the Court and certify that fact to the trustees of the

 Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

 State in accordance with Maryland Rule 19-761.

  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                      2021-08-10 11:35-04:00                                          /s/ Robert N. McDonald
                                                                                            Senior Judge

 Suzanne C. Johnson, Clerk